Citation Nr: 0926195	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  08-12 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for headaches and dizziness 
due to an in-service head injury.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The Veteran served on active duty from March 1943 to October 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in December 
2007 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Providence, Rhode Island, denying the 
veteran's claim to reopen for service connection for 
residuals of head trauma on the basis that new and material 
evidence had not been received to reopen a previously denied 
claim therefor.  The Veteran subsequently requested de novo 
review by the RO's decision review officer.  Such review was 
undertaken in March 2008, at which time the previously denied 
claim was reopened and service connection was established for 
a soft tissue mass (lump) of the head, as a residual of head 
trauma sustained in a parachute jump, with assignment of a 
zero percent rating.  By this appeal, the Veteran seeks to 
expand the grant of service connection for residuals of head 
trauma, to include headaches and dizziness.  

Pursuant to his request, the Veteran was afforded a hearing 
before the Board, sitting at the RO, in May 2009.  A 
transcript of that proceeding is of record.  At such hearing, 
the Veteran submitted additional documentary evidence along 
with a written wavier for its initial consideration by the 
RO.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  Service connection for residuals of head trauma or a 
concussion was most recently the subject of a Board's 
decision of July 2007, wherein it was determined that new and 
material evidence had not been received to reopen the 
previously denied claim.  

2.  The Veteran filed a claim to reopen in September 2007, 
and in connection therewith the RO determined that new and 
material evidence was received to reopen the previously 
denied claim and that the record in its totality warranted a 
grant of service connection for a soft tissue mass, otherwise 
referred to as a lump, of the head, but no other residual, 
due to head trauma sustained in an in-service parachute jump.  

3.  Evidence added to the record since entry of the Board's 
decision of July 2007 was not previously submitted to agency 
decision-makers, relates to an unestablished fact necessary 
to substantiate the claim, is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
raises a reasonable possibility of substantiating the claim.  

4.  Competent, persuasive evidence denotes the presence of 
headaches and dizziness which cannot reasonably be attributed 
to any other cause other than in-service head trauma suffered 
by the Veteran in a parachute jump.  


CONCLUSIONS OF LAW

1.  The Board's decision of July 2007, denying the veteran's 
application to reopen a claim for service connection for 
residuals of a concussion or head trauma, is final.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 3.104 (2008). 

2.  New and material evidence has been received to reopen the 
previously denied claim for service connection for headaches 
and dizziness due to in-service head trauma.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2008). 

3.  Service connection for headaches and dizziness due to in-
service head trauma is warranted.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the disposition herein reached is favorable to the 
appellant, the need to discuss the VA's efforts to comply 
with the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106- 475, 114 Stat. 2096 (Nov. 9, 2000), as codified in the 
United States Code, its implementing regulations, or the body 
of law interpretive thereof, is obviated.  

In general, decisions of the agency of original jurisdiction 
(the RO) or by the Board that are not appealed within in the 
prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 
38 C.F.R. § 3.104.  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  See Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Evidence presented since the 
last final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated in 
the context of the entire record.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For claims submitted on and after August 29, 2001, as is the 
case here, the definition of new and material evidence is as 
follows:  New evidence means existing evidence not previously 
submitted to agency decision-makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998). 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Generally, service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted during active duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The record reflects that service connection for residuals of 
head trauma or a concussion was denied by prior decisions of 
the RO and Board, the most recent final decision of which was 
entered by the Board in July 2007.  38 U.S.C.A. § 7104.  By 
its February 1993 action, the RO denied the veteran's 
original claim therefor, and although after such claim was 
denied and an appeal was initiated and then perfected, the 
appeal was withdrawn prior to entry of a Board decision.  
Such was followed by entry of a claim to reopen which the 
Board ultimately denied by its decision of July 2007.  The 
basis of July 2007 decision was that new and material 
evidence had not been received with which to reopen the 
veteran's claim.  A claim to reopen was then filed in 
September 2007, which the RO then reopened and, in addition, 
determined that a grant of service connection for a soft 
tissue mass or lump of the head was in order.  Despite the 
grant of service connection, the Veteran has appealed, noting 
that the RO's grant of service connection should have 
included chronic headaches and dizziness as further residuals 
of his in-service head trauma.  

Notice is taken that the RO's decision review officer as a 
prelude to the grant of service connection for a soft tissue 
mass of the head implicitly reopened the veteran's claim for 
service connection for residuals of a concussion or head 
trauma most recently denied by the Board in July 2007.  
However, regardless of the RO's actions, the Board has a 
legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to 
address the question of whether new and material evidence has 
been received to reopen the claim for service connection.  
That matter goes to the Board's jurisdiction to adjudicate 
the underlying claim on a de novo basis.  See Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  In light of 
the findings and opinion obtained through a VA medical 
examination in February 2008, VA treatment records, and the 
testimony offered at his May 2009 hearing, all of which 
chronicle the veteran's competent, credible complaints of 
longstanding headaches and dizziness dating to his in-service 
head injury, the Board finds that new and material evidence 
has been received to reopen the claim for service connection 
for headaches and dizziness due to in-service head trauma.  
38 C.F.R. § 3.156; Hodge, supra.  

There is no question that this combat veteran sustained a 
head injury while parachuting into France during World War 
II.  The Veteran is competent to offer testimony as to what 
comes to him through his senses and that would necessarily 
include the occurrence and frequency of headaches and 
dizziness.  See Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005).  Such symptoms were attributed by a medical 
professional in the past to the veteran's use of certain 
medication, but the veteran's credible testimony as to the 
existence of his headaches and dizziness since the in-service 
head trauma during World War II necessarily pre-dates the use 
of that medication.  On that basis, and the veteran's 
credible, sworn testimony that he sustained no other head 
trauma post-service or had been made aware of any other cause 
for his headaches and dizziness, the Board is persuaded that 
the evidence indicating that the veteran's headaches and 
dizziness are residuals of a head injury sustained during 
service outweighs the evidence to the contrary.  Therefore, a 
grant of service connection for headaches and dizziness, as 
residuals of in-service head trauma, is warranted.  


ORDER

New and material evidence has been received to reopen a 
previously denied claim for service connection for headaches 
and dizziness, as residuals of in-service head trauma.  

Service connection for headaches and dizziness, as residuals 
of in-service head trauma, is granted.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


